Citation Nr: 0824846	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether termination of payment of death pension benefits 
effective May 1, 2006, based on household income was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
February 1970.  He died in April 2005; the appellant is his 
widow.  

By a decision dated in July 2005, the RO granted death 
pension benefits effective May 1, 2005 through May 1, 2006, 
noting that pension benefits would be terminated as of May 1, 
2006, because the appellant's income exceeded the maximum 
pension rate.  The appellant filed a timely notice of 
disagreement (NOD), disagreeing with the decision to 
discontinue death pension benefits effective May 1, 2006.  38 
C.F.R. §§ 20.200, 20.201, 20.302.  The appellant was 
furnished a statement of the case concerning her continued 
entitlement to death pension, and she perfected her appeal by 
filing a timely VA Form 9 (Appeal to Board of Veterans' 
Appeals (Board)) in November 2006.  38 C.F.R. §§ 20.202, 
20.302. 


FINDING OF FACT

On July 7, 2008, the Board received a written communication 
from the appellant stating that she no longer wished to 
pursue her pending appeal; as of that date, the Board had not 
yet promulgated a final decision on the issue presented.


CONCLUSION OF LAW

The appellant's appeal has been withdrawn.  38 U.S.C.A. § 
7105(d) (West 2002); 38 C.F.R. § 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or her authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2007).  When she does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate. 
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the appellant, by way of a written 
communication received at the Board in July 2008, indicated 
that she no longer wished to pursue her pending appeal.  As 
of that date, the Board had not yet promulgated a final 
decision on the issue presented.  Because the appellant has 
clearly expressed a desire to terminate the appeal, because 
she has done so in writing, and because the Board had not yet 
promulgated a decision on the appeal at the time of the 
request for withdrawal, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204 (2007).  
Accordingly, further action by the Board on this appeal is 
not appropriate, and the appeal will be dismissed.  38 
U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


